Name: Council Implementing Decision (EU) 2019/310 of 18 February 2019 authorising Poland to introduce a special measure derogating from Article 226 of Directive 2006/112/EC on the common system of value added tax
 Type: Decision_IMPL
 Subject Matter: taxation;  marketing;  consumption;  European Union law;  Europe;  financial institutions and credit;  trade
 Date Published: 2019-02-22

 22.2.2019 EN Official Journal of the European Union L 51/19 COUNCIL IMPLEMENTING DECISION (EU) 2019/310 of 18 February 2019 authorising Poland to introduce a special measure derogating from Article 226 of Directive 2006/112/EC on the common system of value added tax THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (1), and in particular Article 395(1) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By letter registered with the Commission on 15 May 2018 Poland requested an authorisation to introduce a special measure derogating from Article 226 of Directive 2006/112/EC in order to apply a split payment mechanism (the special measure). The special measure should require the inclusion of a special statement that value added tax (VAT) has to be paid to the blocked VAT account of the supplier on invoices issued in relation to the supplies of goods and services susceptible to fraud and generally covered by the reverse charge mechanism and by the joint and several liability in Poland. Poland requested the special measure for period of three years, from 1 January 2019 to 31 December 2021. (2) In accordance with the second subparagraph of Article 395(2) of Directive 2006/112/EC, the Commission transmitted the request of Poland to other Member States by letters dated 3 September 2018. By letter dated 4 September 2018, the Commission notified Poland that it had all the information necessary to consider the request. (3) Poland has already taken numerous measures to fight fraud. It has introduced, the reverse charge mechanism and joint and several liability of the supplier and the customer, the Standard Audit File, tighter rules for the VAT registration and de-registration of taxable persons, increased number of audits among others. However, Poland nonetheless considers that those measures are insufficient to prevent VAT fraud. (4) Poland is of the view that the application of the special measure will eliminate VAT fraud. Since under the split payment mechanism the amount of VAT deposited on a separate VAT account of a supplier (taxable person) can be used for restricted purposes only, namely for the payment of the VAT liability to the tax authority or for the payment of VAT on invoices received from suppliers, it is better guaranteed that the tax authorities will receive the whole VAT amount which should be transferred by the taxable person to the Polish State Treasury. (5) Poland introduced the voluntary split payment mechanism on 1 July 2018. Poland considers that in areas particularly exposed to VAT fraud, the special measure should be introduced. Those areas are sectors of economy such as steel, scrap, electronics, gold, non-ferrous metals, fuels, and plastics. Those areas are generally covered by the reverse charge mechanism and by joint and several liability of the supplier and the customer in Poland. (6) The special measure will apply to supplies between taxable persons, of goods and services listed in the Annex in business-to-business (B2B) supplies, and will cover only electronic bank transfers. (7) Where a surplus of input tax in excess of the output tax that is recognised by the supplier in the VAT return as a refundable amount, the payment of such refund is normally carried out within 60 days to supplier's regular account. However, Poland has informed the Commission that, for the transactions covered by the special measure, at the request of a supplier who holds a blocked VAT account, the refund is to take place within 25 days. (8) Suppliers are not to incur costs on opening and operating the VAT bank account, as the VAT account is to be free from any commissions and fees by the bank. (9) The special measure is to apply to all suppliers, including those suppliers who are not established in Poland, as they have to hold a bank account operated pursuant to Polish Banking Law. In this respect, Poland confirmed that the suppliers will not incur any additional costs relating to the obligation of opening a bank account in Poland, since those suppliers will be able to open and hold the bank account for VAT payments in Poland free of charge. (10) The special measure as envisaged by Poland will impose significant changes on suppliers. The system has already been operating since 1 July 2018 on a voluntary basis, and taxable persons have had the opportunity to become acquainted with it. (11) The Commission is of the view that the special measure for supplies of goods and services susceptible to fraud is likely to bring effective results in the fight against VAT fraud. The derogations are usually granted for a limited period of time. The special measure should therefore be authorised from 1 March 2019 until 28 February 2022. (12) Given the novelty and the broad scope of the special measure, it is important to ensure necessary follow-up. In particular, such follow-up needs to focus on the impact of the special measure on the level of VAT fraud and on the taxable persons regarding the refunds of VAT, the administrative burden, costs for taxable persons among others. Poland should therefore provide a report on the impact of the special measure 18 months after the entry into force of the special measure in Poland. (13) The special measure will not negatively affect the overall amount of tax revenue collected at the stage of final consumption and will have no adverse impact on the Union's own resources accruing from VAT, HAS ADOPTED THIS DECISION: Article 1 By way of derogation from Article 226 of Directive 2006/112/EC, Poland is authorised to introduce a special statement that VAT shall be paid to the separate and blocked VAT bank account of the supplier opened in Poland on invoices issued in relation to supplies between taxable persons of goods and services listed in the Annex to this Decision where payments for supplies are made by electronic bank transfers. Article 2 Poland shall notify the national measure referred to in Article 1 to the Commission. Within 18 months after the entry into force in Poland of the measure referred to in Article 1, Poland shall submit a report to the Commission on its overall impact on the level of VAT fraud and on the taxable persons concerned. Article 3 This Decision shall take effect on the date of its notification. This Decision shall apply from 1 March 2019 to 28 February 2022. Article 4 This Decision is addressed to the Republic of Poland. Done at Brussels, 18 February 2019. For the Council The President N. BÃ DÃ LÃ U (1) OJ L 347, 11.12.2006, p. 1. ANNEX List of supplies of goods and services covered by Article 1 Article 1 shall apply to the following supplies of goods and services described according to the Polish Classification of Products and Services (PKWiU): Item PKWiU Name of goods (group of goods)/Name of services (group of services) 1 24.10.12.0 Ferro-alloys 2 24.10.14.0 Pig iron pellets and powder, specular pig iron or steel 3 24.10.31.0 Flat rolled products of non-alloy steel, not further worked than hot-rolled, of a width of >= 600 mm 4 24.10.32.0 Flat rolled products of non-alloy steel, not further worked than hot-rolled, of a width of < 600 mm 5 24.10.35.0 Flat rolled products of other alloy steel, not further worked than hot-rolled, of a width of >= 600 mm, excluding products of electrical silicon steel 6 24.10.36.0 Flat rolled products of other alloy steel, not further worked than hot-rolled, of a width of < 600 mm, excluding products of electrical silicon steel 7 24.10.41.0 Flat rolled products of non-alloy steel, not further worked than cold-rolled, of a width of >= 600 mm 8 24.10.43.0 Flat rolled products of non-alloy steel, not further worked than cold-rolled, of a width of >= 600 mm, excluding products of electrical silicon steel 9 24.10.51.0 Flat rolled products of non-alloy steel, of a width of >= 600 mm, clad, plated or coated 10 24.10.52.0 Flat rolled products of other alloy steel, of a width of >= 600 mm, clad, plated or coated 11 24.10.61.0 Bars and rods, hot rolled, in irregularly wound coils, of non-alloy steel 12 24.10.62.0 Other bars and rods of steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 13 24.10.65.0 Bars and rods, hot rolled, in irregularly wound coils, of other alloy steel 14 24.10.66.0 Other bars and rods of other alloy steel, not further worked than forged, hot rolled, hot-drawn or extruded, but including those twisted after rolling 15 24.10.71.0 Open sections, not further worked than hot rolled, hot-drawn or extruded, of non-alloy steel 16 24.10.73.0 Open sections, not further worked than hot rolled, hot-drawn or extruded, of other alloy steel 17 24.31.10.0 Cold drawn bars and solid profiles of non-alloy steel 18 24.31.20.0 Cold drawn bars and solid profiles of alloy steel, other than stainless steel 19 24.32.10.0 Flat cold rolled steel products, uncoated, of a width of < 600 mm 20 24.32.20.0 Flat cold-rolled steel products, clad, plated or coated, of a width of < 600 mm 21 24.33.11.0 Open sections cold formed or folded of non-alloy steel 22 24.33.20.0 Ribbed sheets of non-alloy steel 23 24.34.11.0 Cold drawn wire of non-alloy steel 24 24.41.10.0 Unwrought silver or in semi-manufactured form, or in powder form 25 ex 24.41.20.0 Unwrought gold or in semi-manufactured form, or in powder form, excluding investment gold within the meaning of Article 121 of the Act, subject to item 27 26 24.41.30.0 Unwrought platinum or in semi-manufactured form or in powder form 27 Irrespective of PKWiU symbol Investment gold within the meaning of Article 121 of the Act 28 ex 24.41.40.0 Base metals or silver, plated with gold, in semi-manufactured form  exclusively silver, gold plated, in semi-manufactured form 29 ex 24.41.50.0 Base metals plated with silver and base metals, silver or gold, plated with platinum, in semi-manufactured form  exclusively gold and silver plated, in semi-manufactured form 30 24.42.11.0 Unwrought aluminium 31 24.43.11.0 Unwrought lead 32 24.43.12.0 Unwrought zinc 33 24.43.13.0 Unwrought tin 34 24.44.12.0 Copper, unrefined; copper anodes for electrolytic refining 35 24.44.13.0 Refined copper and copper alloys, unwrought; master alloys of copper 36 24.44.21.0 Copper powders and flakes 37 24.44.22.0 Copper bars, rods and profiles 38 24.44.23.0 Copper wire 39 24.45.11.0 Unwrought nickel 40 ex 24.45.30.0 Other non-ferrous metals and products made of the same; cermets; ashes and residues containing metals and metal compounds  exclusively non-precious metal waste and scrap 41 ex 26.11.30.0 Electronic integrated circuits  exclusively processors 42 ex 26.20.11.0 Portable data-processing machines, weighing <= 10 kg, such as laptops and notebooks; Handheld computers (such as notebooks) and similar  exclusively portable computers such as tablets, notebooks, laptops 43 ex 26.30.22.0 Cellular phones or other wireless networks  only mobile phones, including smartphones 44 ex 26.40.60.0 Video game consoles (such as those used with a television set or a stand-alone screen) and other gaming or gambling apparatus with electronic display  excluding parts and accessories 45 ex 32.12.13.0 Jewellery and parts thereof as well as other jewellery and parts thereof, of gold and silver or precious metal plated  exclusively parts of jewellery and parts of other gold, silver and platinum jewellery, i.e. unfinished or incomplete jewellery and distinct parts of jewellery including covered or plated with precious metal 46 38.11.49.0 Wrecks, other than vessels and floating structures, for dismantling 47 38.11.51.0 Glass waste 48 38.11.52.0 Paper and paperboard waste 49 38.11.54.0 Other rubber waste 50 38.11.55.0 Plastic waste 51 38.11.58.0 Metal-containing waste other than hazardous waste 52 38.12.26.0 Hazardous metal waste 53 38.12.27 Waste and defective electric cells and accumulators; spent galvanic cells and batteries and electric accumulators 54 38.32.2 Metal secondary raw materials 55 38.32.31.0 Secondary raw material of glass 56 38.32.32.0 Secondary raw material of paper and paperboard 57 38.32.33.0 Secondary raw material of plastic 58 38.32.34.0 Secondary raw material of rubber 59 24.20.11.0 Line pipe of a kind used for oil or gas pipelines, seamless, of steel 60 24.20.12.0 Casing, tubing and drill pipe, of a kind used in the drilling for oil or gas, seamless, of steel 61 24.20.13.0 Other tubes and pipes, of circular cross section, of steel 62 24.20.31.0 Line pipe of a kind used for oil or gas pipelines, welded, of an external diameter of <= 406,4 mm, of steel 63 24.20.33.0 Other tubes and pipes, of circular cross section, welded, of an external diameter of <= 406,4 mm, of steel 64 24.20.34.0 Tubes and pipes, of non-circular cross-section, welded, of an external diameter of <= 406,4 mm, of steel 65 24.20.40.0 Tube or pipe fittings of steel, not cast 66 ex 25.11.23.0 Other structures and parts of structures, plates, rods, angles, shapes and the like, of iron, steel or aluminium  only of steel 67 ex 25.93.13.0 Cloth, grills, netting and fencing, of iron, steel or copper wire; expanded metal, of iron, steel or copper  only of steel 68 Motor spirit, diesel oil, fuel gas  within the meaning of the provisions on excise duty 69 Heating oil and lubricating oil  within the meaning of the provisions on excise duty 70 ex 10.4 Animal and vegetable oils and fats  exclusively rape oil 71 ex 20.59.12.0 Emulsions for surface sensitization for use in photography; chemical preparations for use in photography, not elsewhere classified (n.e.c.)  exclusively toners without a print head for automatic data-processing machines. 72 ex 20.59.30.0 Typewriter ink, draft ink and other inks  exclusively ink cartridges without a print head for automatic data processing machines 73 ex 22.21.30.0 Plates, sheets, film, foil, strip and plastic strips, not reinforced, laminated or combined with other materials 74 ex 26.20.21.0 Memory units  exclusively hard drives (HDDs) 75 ex 26.20.22.0 Solid state storage devices  exclusively SSDs 76 ex 26.70.13.0 Digital cameras and digital camcorders  exclusively digital cameras 77 ex 28.23.26.0 Parts and accessories for photocopiers  exclusively ink cartridges and print heads for printers for automatic data-processing machines, toners with print head for printers for automatic data processing machines 78 ex 58.29.11.0 Operating system software packages  exclusively SSD 79 ex 58.29.29.0 Other software packages  exclusively SSDs 80 ex 59.11.23.0 Other videos and video recordings on disks, magnetic tapes and similar media  exclusively SSDs 81 irrespective of the PKWiU symbol GHG emission allowance transfer services referred to in the Act of 12 June 2015 on Greenhouse Gas Emission Trading Scheme (Official Journal of 2017 item 568) 82 41.00.30.0 Construction work on residential buildings (works on the construction of new buildings, reconstruction or renovation of existing buildings) 83 41.00.40.0 Construction work on non-residential buildings (works on the construction of new buildings, reconstruction or renovation of existing buildings) 84 42.11.20.0 General construction works involving the construction of motorways, roads, streets and other roads for vehicles and pedestrians and the construction of runways 85 42.12.20.0 General construction works involving the construction of railways and subways 86 42.13.20.0 General construction works involving the construction of bridges and tunnels 87 42.21.21.0 General construction works involving the construction of transmission pipelines 88 42.21.22.0 General construction works involving the construction of distribution networks, including auxiliary works 89 42.21.23.0 General construction works involving the construction of irrigation systems (sewers), bus and water lines, facilities for water treatment and sewage treatment and pump stations 90 42.21.24.0 Works involving the drilling of wells and water intakes and installation of septic tanks 91 42.22.21.0 General construction works involving the construction of telecommunications and power transmission lines 92 42.22.22.0 General construction works involving the construction of telecommunications and power distribution lines 93 42.22.23.0 General construction works involving the construction of power plants 94 42.91.20.0 General construction works involving the construction of wharves, ports, dams, locks and related hydro-technical facilities 95 42.99.21.0 General construction works involving the construction of production and mining facilities 96 42.99.22.0 General construction works involving the construction of stadiums and sports fields 97 42.99.29.0 General construction works involving the construction of other civil engineering structures 98 43.11.10.0 Works involving demolition of buildings 99 43.12.11.0 Works involving the preparation of the site for construction, excluding earthworks 100 43.12.12.0 Earthworks: digging, ditch digging and earth moving jobs 101 43.13.10.0 Works involving the excavation and geological-engineering drilling 102 43.21.10.1 Works involving the execution of electrical safety installations 103 43.21.10.2 Works involving the implementation of other electrical installations 104 43.22.11.0 Works involving the execution of plumbing and drainage works 105 43.22.12.0 Works involving the execution of heating, ventilation and air conditioning systems 106 43.22.20.0 Works involving the execution of gas installations 107 43.29.11.0 Insulation work 108 43.29.12.0 Installation of fencing 109 43.29.19.0 Other installation works n.e.c. 110 43.31.10.0 Plastering works 111 43.32.10.0 Installation work for carpentry 112 43.33.10.0 Works involving the laying the floor and facing the walls 113 43.33.21.0 Works involving the laying of terrazzo, marble, granite or slate on floors and walls 114 43.33.29.0 Other works involving the laying of floors and walls (including wallpapering), n.e.c. 115 43.34.10.0 Painting works 116 43.34.20.0 Glass-making works 117 43.39.11.0 Works involving the decoration 118 43.39.19.0 Works involving the execution of other finishing works, n.e.c. 119 43.91.11.0 Works involving the construction of roof structures 120 43.91.19.0 Works involving other roofing work 121 43.99.10.0 Works involving the installation of damp-proof and waterproof insulation 122 43.99.20.0 Works involving the assembly and dismantling of scaffolding 123 43.99.30.0 Works involving the construction of foundations, including pile driving 124 43.99.40.0 Concrete works 125 43.99.50.0 Works involving erection of steel structures 126 43.99.60.0 Works involving the erection of brick and stone structures 127 43.99.70.0 Works involving the assembly and erection of prefabricated structures 128 43.99.90.0 Works involving the performance of other specialized works, n.e.c. 129 05.10.10.0 Hard coal 130 05.20.10.0 Lignite 131 19.10.10.0 Coke and semi-coke of coal and lignite or of peat; retort carbon 132 19.20.11.0 Briquettes and similar solid fuels manufactured from coal 133 19.20.12.0 Briquettes and similar solid fuels manufactured from lignite 134 ex 26.70.13.0 Digital cameras for photography and digital cameras  exclusively digital cameras 135 26.40.20.0 Television receivers, whether or not combined with radio-broadcast receivers or sound or video recording or reproduction apparatus 136 26.20.1 Computers and other automatic data processing machines 137 30.91.20.0 Parts and accessories of motorcycles and side-cars 138 27.20.2 Electric accumulators and parts thereof 139 28.11.41.0 Parts for spark-ignition internal combustion engines, excluding parts for aircraft engines 140 ex 29.31.10.0 Ignition cable harnesses and other wiring sets of a kind used in vehicles, aircraft or watercraft  exclusively ignition cable harnesses and other wiring sets of a kind used in vehicles 141 29.31.21.0 Sparking plugs; ignition magnetos; magneto-dynamos; magnetic flywheels; distributors; ignition coils 142 29.31.22.0 Starter motors and dual purpose starter-generators; other generators and other equipment for combustion engines 143 29.31.23.0 Electrical signalling equipment, windscreen, defrosters and demisters for motor vehicles 144 29.31.30.0 Parts of other electrical equipment for motor vehicles 145 29.32.20.0 Safety seat belts, airbags and parts and accessories of bodies 146 29.32.30.0 Parts and accessories for motor vehicles n.e.c., excluding motorcycles 147 45.31.1 Trade services of motor vehicle parts and accessories, excluding motorcycles 148 45.32.1 Specialised store retail trade services of motor vehicle parts and accessories, excluding motorcycles 149 45.32.2 Other retail trade services of parts and accessories of motor vehicles, excluding motorcycles 150 ex 45.40.10.0 Wholesale trade services of motorcycles and related parts and accessories  exclusively sale of parts and accessories for motorcycles 151 ex 45.40.20.0 Specialised store retail trade services of motorcycles and related parts and accessories  exclusively sale of parts and accessories for motorcycles 152 ex 45.40.30.0 Other retail trade services of motorcycles and related parts and accessories  exclusively retail sale of parts and accessories for motorcycles